Exhibit 10.1

2012 Patriot Award

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT, dated January 3, 2012 (the “Grant Date”), is made by and between
PATRIOT COAL CORPORATION, a Delaware corporation (the “Company”), and the
undersigned employee or other service provider of the Company or a Subsidiary
(as defined below) or an Affiliate (as defined below) of the Company (the
“Grantee”).

WHEREAS, the Company wishes to afford the Grantee the opportunity to own shares
of its $.01 par value common stock (the “Common Stock”);

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, the Administrator appointed to administer the Plan has determined that
it would be to the advantage and best interest of the Company and its
stockholders to grant the shares of Common Stock provided for herein to the
Grantee, on a restricted basis, as an incentive for increased efforts during his
or her term of office with the Company or its Subsidiaries or Affiliates, and
has advised the Company thereof and instructed the undersigned officer to grant
the award;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms that are not defined in this
Agreement shall have the meanings specified in the Plan.

Section 1.1 - “Affiliate” means any Person that (i) is directly or indirectly
controlling, controlled by, or under common control with the Company and
(ii) would, together with the Company, be classified as the “service recipient”
(as defined in the regulations under Code Section 409A) with respect to the
Grantee. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

Section 1.2 - “Cause” shall mean (i) any material and uncorrected breach by the
Grantee of the terms of his or her employment agreement with the Company,
including, but not limited to, a violation of Section 13 thereof, (ii) any
willful fraud or dishonesty of the Grantee involving the property or business of
the Company, (iii) a deliberate or willful refusal or failure of the Grantee to
comply with any major corporate policy of the Company which is communicated to
the Grantee in writing or (iv) the Grantee’s conviction of, or plea of nolo
contendere to, any felony if such conviction or plea results in his or her
imprisonment; provided



--------------------------------------------------------------------------------

that, with respect to clauses (i), (ii) and (iii) above, the Grantee shall have
thirty (30) days following his or her receipt of written notice of the conduct
that is the basis for the potential termination for Cause within which to cure
such conduct to prevent termination for Cause by the Company; provided further
that, notwithstanding the foregoing, in the event that the Grantee is subject to
a definition of “Cause” in his or her employment agreement with the Company that
contains any terms that are more favorable to the Grantee, “Cause” (including
the related cure period) shall include such terms.

Section 1.3 - “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.4 - “Good Reason” means: (i) a reduction by the Company in the
Grantee’s base salary; (ii) a material reduction in the aggregate program of
employee benefits and perquisites to which the Grantee is entitled (other than a
reduction that generally affects all executives); (iii) a material decline in
the Grantee’s bonus or long term incentive award opportunities (other than a
decline that generally affects all executives); (iv) relocation of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as specified in his or her employment agreement with the Company; or
(v) any material diminution or material adverse change in the Grantee’s title,
duties, responsibilities or reporting relationships. If the Grantee does not
give notice to the Company (as described in the Grantee’s employment agreement
with the Company) within ninety (90) days after an event giving rise to Good
Reason, the Grantee’s right to claim Good Reason termination on the basis of
such event shall be deemed waived. Notwithstanding the foregoing, in the event
that the Grantee is subject to a definition of “Good Reason” in his or her
employment agreement with the Company that is more favorable to the Grantee,
“Good Reason” (including any related notice period) shall have the meaning
described therein.

Section 1.5 - “Person” means an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.

Section 1.6 - “Plan” means the Patriot Coal Corporation 2007 Long-Term Equity
Incentive Plan, as it may be amended from time to time.

Section 1.7 - “Subsidiary” means any corporation that (i) is in an unbroken
chain of corporations beginning with the Company if each of the corporations, or
group of commonly controlled corporations, other than the last corporation in
the unbroken chain, then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain and (ii) would, together with the Company, be classified as a “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Grantee.

Section 1.8 - “Termination of Employment” means a termination of the Grantee’s
employment or service with the Company, a Subsidiary or an Affiliate (regardless
of the reason therefor).

 

2



--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF RESTRICTED STOCK

Section 2.1 - Grant of Restricted Stock. For good and valuable consideration,
the Company hereby grants to the Grantee the number of restricted shares of its
Common Stock (the “Restricted Stock”) set forth on the signature page hereof
upon the terms and subject to the conditions set forth in this Agreement.

Section 2.2 - Transfer Restrictions. At any time prior to vesting in accordance
with Article 3, the shares of Restricted Stock or any interest therein cannot be
directly or indirectly transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of. Upon vesting in accordance with Article 3, the shares of
Restricted Stock shall cease to be restricted and shall become non-forfeitable,
and the Grantee shall own such shares free of all restrictions otherwise imposed
by this Agreement.

Section 2.3 - No Obligation of Employment or Service. Nothing in this Agreement
or in the Plan shall confer upon the Grantee any right to continue in the
service of the Company or any Subsidiary or Affiliate or interfere with or
restrict in any way the rights of the Company and its Subsidiaries or
Affiliates, which are hereby expressly reserved, to terminate the service of the
Grantee at any time for any reason whatsoever.

ARTICLE 3

VESTING OF RESTRICTED STOCK

Section 3.1 - Restricted Stock Vesting. Unless otherwise provided in this
Agreement, the shares of Restricted Stock shall become vested and
non-forfeitable on January 3, 2015, provided that the Grantee has remained
continuously employed by the Company through such applicable date.

Section 3.2 - Acceleration Events. Notwithstanding anything in this Article 3 to
the contrary, the shares of Restricted Stock shall become fully vested and
non-forfeitable (but only to the extent the Award has not otherwise terminated)
upon (i) the Grantee’s Termination of Employment due to death or Disability or
(ii) a Change of Control. Upon Grantee’s (i) Termination of Employment by the
Company without Cause or (ii) by the Grantee for Good Reason, a pro rata portion
equal to a fraction, the numerator of which is the number of days starting from
January 3, 2012 until the date of the Grantee’s Termination of Employment and
the denominator of which is 1096, of the Restricted Stock shall vest and become
non-forfeitable.

Section 3.3 - Effect of Termination of Employment. Except as otherwise provided
in Section 3.2, no share of Restricted Stock shall become vested and
non-forfeitable following the Grantee’s Termination of Employment, and any
unvested and forfeitable share of Restricted Stock shall be immediately and
automatically forfeited upon Termination of Employment.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

RECEIPT OF STOCK

Section 4.1 - Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable hereunder may be either previously authorized but unissued
shares or issued shares that have been reacquired by the Company. Such shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any certificate or certificates for shares of Common Stock
granted hereunder prior to fulfillment of both of the following conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency that the Administrator, in its absolute discretion,
determines to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the grant as the
Administrator may establish from time to time for administrative convenience.

Section 4.2 - Escrow. Upon issuance, the certificates for the shares of
Restricted Stock shall be held in escrow by the Company until, and to the
extent, the shares of Restricted Stock cease to be restricted and become
non-forfeitable and the Grantee owns such shares free of all restrictions
otherwise imposed by this Agreement. Any new, substituted or additional
securities or other property described in and issued under Section 6.1 of the
Plan shall immediately be delivered to the Company to be held in such escrow.
Shares of Restricted Stock, together with any other assets or securities held in
escrow hereunder, shall be (i) surrendered to the Company for cancellation upon
forfeiture, if any, of such shares of Restricted Stock by the Grantee hereunder
or (ii) subject to the provisions of Section 5.1, released to the Grantee to the
extent the shares of Restricted Stock are no longer subject to any of the
restrictions otherwise imposed by this Agreement or the Plan.

Section 4.3 - Rights as Stockholder. The Grantee shall not be, and shall not
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares of Common Stock granted hereunder unless and until the date (the
“Issuance Date”) on which certificates representing such shares have been issued
by the Company to or in the name of such Grantee (including certificates held in
escrow by the Company in accordance with Section 4.2). The Grantee shall be
entitled to receive any dividends paid with respect to the shares of Restricted
Stock that become payable on or after the Issuance Date; provided, however, that
no dividends shall be payable to or for the benefit of the Grantee for shares of
Restricted Stock with respect to record dates occurring prior to the Issuance
Date, or with respect to record dates occurring on or after the date, if any, on
which the Grantee has forfeited those shares of Restricted Stock. Any dividends
payable in accordance with this Section 4.3 shall be paid as soon as practicable
after the date on which such dividends are declared and in no event later than
the later of (i) the end of the calendar year in which such dividends are paid
to shareholders of the same class of stock, or (ii) the fifteenth day of the
third month following the date on which such dividends are paid to shareholders
of the same class of stock.

The Grantee shall be entitled to vote the shares of Restricted Stock on or after
the Issuance Date to the same extent as would have been applicable to the
Grantee if the shares of

 

4



--------------------------------------------------------------------------------

Restricted Stock had then been fully vested and non-forfeitable; provided,
however, that the Grantee shall not be entitled to vote the shares of Restricted
Stock with respect to record dates for such voting rights occurring prior to the
Issuance Date, or with respect to record dates occurring on or after the date,
if any, on which the Grantee forfeited those shares of Restricted Stock.

ARTICLE 5

MISCELLANEOUS

Section 5.1 - Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible in any way for any tax (including any withholding tax)
consequences relating to the shares of Restricted Stock, and the Grantee agrees
to undertake to determine, and be responsible for, any and all tax (including
any withholding tax) consequences to himself or herself with respect to the
shares of Restricted Stock. Notwithstanding any other provision of this
Agreement, the shares of Restricted Stock, together with any other assets or
securities held in escrow hereunder, shall not be released to the Grantee unless
the Grantee has paid to the Company, or made arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to the grant of the shares
of Restricted Stock or the lapse of restrictions imposed by this Agreement.

Section 5.2 - Section 83(b) Election. The Grantee understands that Code
Section 83 may tax as compensation income the difference between the amount paid
for the shares of Restricted Stock, if any, and the fair market value of the
shares of Restricted Stock as of the date any restrictions on the shares of
Restricted Stock lapse in the absence of an election under Code Section 83(b).
In this context, “restriction” means the forfeitability of the shares of
Restricted Stock pursuant to the terms of this Agreement.

The Grantee understands that he or she may elect to be taxed at the time he or
she receives the shares of Restricted Stock and while the shares of Restricted
Stock are subject to restrictions rather than waiting to be taxed on the shares
of Restricted Stock when and as the restrictions lapse. The Grantee realizes
that he or she may choose this tax treatment by filing an election under Code
Section 83(b) with the Internal Revenue Service within thirty (30) days after
the Grant Date and by filing a copy of such election with his or her tax return
for the tax year in which the Restricted Shares were subjected to the
restrictions. THE GRANTEE UNDERSTANDS THAT FAILURE TO MAKE THIS FILING IN A
TIMELY MANNER MAY RESULT IN THE RECOGNITION OF COMPENSATION INCOME BY THE
GRANTEE, AS THE RESTRICTIONS LAPSE, ON ANY DIFFERENCE BETWEEN THE PURCHASE
PRICE, IF ANY, AND THE FAIR MARKET VALUE OF THE SHARES OF RESTRICTED STOCK AT
THE TIME SUCH RESTRICTIONS LAPSE. THE GRANTEE ACKNOWLEDGES THAT IT IS THE
GRANTEE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION
UNDER CODE SECTION 83(b). THE GRANTEE ACKNOWLEDGES THAT HE OR SHE SHALL CONSULT
HIS OR HER OWN TAX ADVISERS REGARDING THE ADVISABILITY OR NON-ADVISABILITY OF
MAKING THE ELECTION UNDER CODE SECTION 83(b) AND ACKNOWLEDGES THAT HE OR SHE
SHALL NOT RELY ON THE COMPANY OR ITS ADVISERS FOR SUCH ADVICE.

 

5



--------------------------------------------------------------------------------

Section 5.3 - Administration. The Administrator has the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator in good faith shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the shares of Restricted Stock. In its absolute discretion, the Board of
Directors may at any time and from time to time exercise any and all rights and
duties of the Administrator under the Plan and this Agreement.

Section 5.4 - Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Grantee shall be addressed to him or her at the
address given beneath his or her signature hereto. By a notice given pursuant to
this Section 5.4, either party may hereafter designate a different address for
notices to be given to him, her or it. Any notice that is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his, her or its status and address by written notice under this
Section 5.4. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

Section 5.5 - Titles. Titles and headings are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.

Section 5.6 - Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.

Section 5.7 - Applicability of Plan. The shares of Common Stock issued to the
Grantee hereunder shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to such shares. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.

Section 5.8 - Amendment. This Agreement may be amended only by a writing
executed by the parties hereto that specifically states that it is amending this
Agreement.

Section 5.9 - Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by arbitration. Arbitrators
shall be selected, and arbitration shall be conducted, in accordance with the
rules of the American Arbitration Association. The Company shall pay any legal
fees in connection with such arbitration in the event that the Grantee prevails
on a material element of his or her claim or defense. Notwithstanding anything
in this Section 5.9 to the contrary, payments made under this Section 5.9 that
are provided during one calendar year shall not affect the amount of such
payments provided during a subsequent calendar year, payments under this
Section 5.9 may not be exchanged or substituted for other forms of compensation
to the Grantee, and any such reimbursement or payment will be paid within sixty
(60) days after the Grantee prevails, but in no event later than the last day of
Grantee’s taxable year following the taxable year in which he

 

6



--------------------------------------------------------------------------------

incurred the expense giving rise to such reimbursement or payment. This
Section 5.9 shall remain in effect throughout the Grantee’s employment and for a
period of five (5) years following the Grantee’s Termination of Employment.

Section 5.10 - Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto, effective on the Grant Date.

 

GRANTEE      PATRIOT COAL CORPORATION

 

     By  

 

       Richard M. Whiting

 

       Its Chief Executive Officer

 

      

Address

      

 

Grantee’s Taxpayer Identification Number:

 

                     –                    –                     

    

Aggregate number of shares of Common Stock

granted hereunder:                                     

 

 

8